Case: 16-15764    Date Filed: 04/06/2018   Page: 1 of 2


                                                                          [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15764
                          ________________________

                      D.C. Docket No. 4:14-cv-00260-HLM



JUSTIN HAMMETT,
as Administrator of the Estate of Daniel
Hammett,

                                                 Plaintiff - Appellant,

                                      versus

PAULDING COUNTY, GEORGIA,
CITY OF DALLAS, GEORGIA,
NATHALIE D. WHITENER,
in her individual capacity,
JOEY HORSLEY,
in his individual capacity,
JOSEPH MAYFIELD,
in his individual capacity,

                                                 Defendants - Appellees,

GARY GULLEDGE,
in his individual capacity and his
capacity as Sheriff of Paulding County,
Georgia, et al.,

                                                  Defendants.
              Case: 16-15764     Date Filed: 04/06/2018   Page: 2 of 2


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________



Before JULIE CARNES AND BLACK, Circuit Judges, and WILLIAMS,* District
Judge.

PER CURIAM:

      The Petition(s) for Rehearing are DENIED and no Judge in regular active
service on the Court having requested that the Court be polled on rehearing en
banc (Rule 35, Federal Rules of Appellate Procedure), the Petition(s) for Rehearing
En Banc are DENIED.**

       The opinion and decision in this case do not decide that physical evidence
could never sufficiently contradict sworn, eyewitness, personal-knowledge
testimony so as to justify a denial of summary judgment. The inferences that
might be reasonably drawn from the pertinent physical evidence here, however, are
insufficient to support plaintiff’s theory about the shooting incident underlying this
case. Plaintiff’s theory projects too far past the limits of the evidence that he has
actually presented.

ENTERED FOR THE COURT:

___________________________________
UNITED STATES CIRCUIT JUDGE


_____________

* Honorable Kathleen M. Williams, United States District Judge for the Southern
District of Florida, sitting by designation.

** Judge Williams would grant the motion for panel rehearing.